DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
This application contains claims directed to the following patentably distinct species
Cinnamic acid derivative in claim 1. 
The species are independent or distinct because artepillin C, which has a OH group, is structurally distinct from culifolin, which does not and also has a heterocyclic group. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all of the claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  multiple searches would be needed to find formula (I) and formula (II). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Applicant’s representative, Cameron Kerrigan, on 11/1/2022 a provisional election was made without traverse to prosecute the elected species of artepillin C.  Affirmation of this election must be made by applicant in replying to this Office action.  No claims are withdrawn. 
******* First Action on the Merits begins below *******
Election/Restrictions
Applicants elected artepillin C as the cinnamic acid derivative in claim 1 in an oral election, supra. 
A search for Applicants’ elected species of artepillin C retrieved applicable prior art. See “SEARCH 6” in enclosed search notes. Therefore, the search for other species of cinnamic acid derivative will not be extended in/for/during this Office Action in accordance with Markush search practice. 
A review of the “SEARCH 6” search results by inventor and assignee/owner name did not retrieve any double patent references. 
The elected species reads on claims 1-3. 
However, the full scope of base claim 1 has yet to be searched following Markush search practice. Note that double patent and prior art has only been searched for applicants elected species. 
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final necessitating maintenance of the rejection; and/or 
(2)      Rejoinder necessitates new rejections; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 17/487,430
This Office Action is responsive to the original claims of 09/28/2021.
Original claims 1-3 have been examined on the merits. 
Priority
This application claims foreign priority to JP2020-167641, filed on 10/02/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Therefore, the effective filing date for the instant claims is 10/02/2020. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/04/2021, 09/03/2022, and 10/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Related Art
Although not used in the rejections below, the Examiner includes MOHAMED (Mohamed et al., “Toxicity of Monosodium Glutamate on Male Rat Reproductive system and effect of curcumin and propolis co-administration”, Egypt J. Forensic Sci. Appli. Toxicol 2017, 17, 129-146) in PTO-892. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  in claim 1, administering the cinnamic acid derivative. The Examiner assumes for the purposes of examination that both curcumin and the cinnamic acid derivative are administered to a subject. However, as the claims are currently written, cinnamic acid derivative is not included in that active administration step. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
NISHIKAWA (Nishikawa et al., “Co-Administration of Curcumin and Artepillin C Induces Development of Brown-Like Adipocytes in Association with Local Norepinephrine Production by Alternatively Activated Macrophages in Mice”, J Nutr Sci Vitaminol, 65, 328–334, 2019), as referenced in the PTO-892 page 1 line U. 
NISHIKAWA anticipates administering curcumin and artepillin C together (page 329 Materials and Methods left col bottom). This anticipates the claims disclosed in the instant claims 1 and 3.
NISHIKAWA anticipates administering “to a patient in need” in instant claim 1; in NISHIKAWA, the combination is administered to mice to develop more brown-like adipocytes. 
NISHIKAWA meets all limitations of the instant claim 1 except NISHIKAWA is silent on “enhancing absorption of a cinnamic acid derivative”. However, the Examiner understands this phrase to be an inherent chemical property of NISHIKAWA’s combination of cinnamic acid derivative and curcumin. Products of identical chemical composition cannot have mutually exclusive properties. See MPEP 2112.01.II. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112.II and 2112.III. Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that the prior art does not have these properties.
	Thus, NISHIKAWA anticipates claims 1 and 3. 
	NISHIKAWA anticipates artepillin C was isolated from Brazilian propolis (page 329 Materials and Methods left col top). This anticipates claim 2. 
Conclusion
No claims are allowable. 
A prior art search was conducted for a combination of curcumin and artepillin C, specifically forF a method of enhanced absorption. Anticipatory art was found. See “SEARCH 6” in enclosed search notes. 
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the “SEARCH 6” STN search results and did not retrieve applicable double patent art against the elected species. Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve applicable double patent art. See “SEARCH 1” through “SEARCH 4” in enclosed search notes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILLIAN A HUTTER/           Examiner, Art Unit 1625                                                                                                                                                                                             

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625